Cochrane, J.:
The awards must be reversed because the accident did not arise out of the employment. (Workmen’s Compensation Law, § 10; Id. § 3, subd. 7, as amd. by Laws of 1917, chap. 705.) ' Claimant was a carpenter accustomed to eat his noonday meal *782on the premises of the employer. He had placed his coffee pot on the stove to be heated. He describes the accident as follows: “ Just as the whistle blew I got a dizzy spell and fell over and put my hand on the stove and burnt it.” In previously describing the accident and in answer to a question as to how it happened he said: “Through dizziness in the head.” The stove is sometimes spoken of as the “ glue pot.” Again in describing the accident the claimant said: “ I went to get my coffee and I had a spell and I fell in the glue pot. * * * I didn’t fall, I put my hand on the glue pot for protection.” He further testified that he was subject to these “ spells ” and had them “ once in three months; ” that they lasted “ a minute, sometimes not even a minute;” that he had been subject to the spells about two years and had been under medical treatment for them about one year; that when he had them he lost control of himself completely; and that it was during one of these spells that his hand went into the “ glue pot.” The foregoing is all the testimony in explanation of the accident.
The award was made on the authority of Santacroce v. Sag Harbor Brick Works (182 App. Div. 442). In that case the claimant fell from a pilé of bricks about fifteen feet high. He was in good health and was made dizzy and caused to fall because of the elevated position in which he was working. The nature of the work caused the dizziness. In the instant case there was nothing in the environment or the nature of the work which caused the accident. The dizziness or “ spell ” was a characteristic malady inherent in the claimant which overtook him at intervals without reference to his employment.
In Minerly v. Kingsbury Construction Co. (191 App. Div. 618) the employee was subject to fits. He was found drowned in the river under circumstances indicating that he must have fallen into' the river as a result of his malady. An award was reversed because the accident did not arise out of the employment. That case was stronger for the claimant than the present case because there the accident was a matter of inference from circumstances while here the testimony of the claimant makes it plain that the accident was not due to the employment but to his characteristic *783malady. In the light of the Minerly case and of the authorities there cited further discussion seems unnecessary.
The awards should be reversed and the claim dismissed.
All concur, except John M. Kellogg, P. J., dissenting, with a memorandum in which Woodward, J., concurs.